Name: Council Decision (EU) 2019/792 of 13 May 2019 entrusting to the European Commission Ã¢  the Office for the Administration and Payment of Individual Entitlements (PMO) Ã¢  the exercise of certain powers conferred on the appointing authority and the authority empowered to conclude contracts of employment
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European Union law;  personnel management and staff remuneration;  social protection
 Date Published: 2019-05-17

 17.5.2019 EN Official Journal of the European Union L 129/3 COUNCIL DECISION (EU) 2019/792 of 13 May 2019 entrusting to the European Commission  the Office for the Administration and Payment of Individual Entitlements (PMO)  the exercise of certain powers conferred on the appointing authority and the authority empowered to conclude contracts of employment THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Staff Regulations of Officials of the European Union and the Conditions of Employment of Other Servants of the European Union, laid down in Council Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular Article 2(2) of those Staff Regulations and Article 6 of those Conditions of Employment, Having regard to Council Decision (EU) 2017/262 of 6 February 2017 determining, for the General Secretariat of the Council, the appointing authority and the authority empowered to conclude contracts of employment, and repealing Decision 2013/811/EU (2), Whereas: (1) The Office for the Administration and Payment of Individual Entitlements (PMO) of the European Commission is responsible for the administration and payment of individual financial entitlements of staff of the European Commission and, by way of service-level agreements, certain other Union institutions and bodies. As regards staff of the General Secretariat of the Council (GSC), the PMO is responsible for the administration and payment of pension rights and sickness insurance benefits. In those fields, the PMO exercises powers of the appointing authority and the authority empowered to conclude contracts of employment, except with regard to the handling of individual complaints concerning sickness insurance benefits. The PMO also provides a growing number of other services and makes available its IT tools to the GSC. (2) Management of individual entitlements by a single specialised body has proven to be more effective and cost-efficient. It allows for the uniform application of the Staff Regulations of Officials of the European Union (the Staff Regulations) and the Conditions of Employment of Other Servants of the European Union (the Conditions of Employment) throughout the institutions, thus ensuring equal treatment of and enhancing legal certainty for Union civil servants. It also allows for further administrative simplification and interinstitutional cooperation. (3) In this context, the GSC and the PMO are to sign a service-level agreement (SLA) extending the scope of services provided by the PMO to the administration and payment of individual pecuniary entitlements of staff through Sysper, a human resources IT management tool. In order to allow for the proper functioning of the agreement, the exercise of relevant powers conferred on the appointing authority and on the authority empowered to conclude contracts of employment for GSC staff should be entrusted to the European Commission (PMO). Furthermore, as the new SLA replaces a previous service-level agreement on pension rights, unemployment allowances and other entitlements upon termination of service, the PMO's powers in that field should be confirmed. (4) In the initial transitional period after the transfer to Sysper, the appointing authority and the authority empowered to conclude contracts of employment of the Council should be able to exercise the powers in relation to GSC staff in cases where a possible different interpretation of rules on individual entitlements applied by the PMO compared to the interpretation applied in the GSC prior to the transfer to Sysper could have detrimental effects for GSC staff, HAS ADOPTED THIS DECISION: Article 1 1. Without prejudice to paragraph 2 of this Article, the exercise of powers conferred by the Staff Regulations on the appointing authority and by the Conditions of Employment on the authority authorised to conclude contracts of employment as regards GSC staff is entrusted to the European Commission  the Office for the Administration and Payment of Individual Entitlements (PMO) - in relation to the application of the following: (a) concerning individual entitlements:  Articles 67 to 69, 71, 74 and 75 of the Staff Regulations and Articles 1 to 13 and 17 of Annex VII to the Staff Regulations;  Articles 19 to 27, 29, 92, 93, 94 and 97 of the Conditions of Employment; (b) concerning the pension scheme and other entitlements upon termination of service:  Articles 70 and 77, the second, third and fourth paragraphs of Article 78, and Articles 79, 80, 81, 81a and 82 of the Staff Regulations; Annex IV to the Staff Regulations; Article 4 of Annex IVa to the Staff Regulations; Articles 2 to 12, Article 13(1), the first and third paragraphs of Article 14, and Articles 17 to 34 and 40 to 44 of Annex VIII to the Staff Regulations; and Articles 20 to 28 of Annex XIII to the Staff Regulations;  Article 31, Article 33(1), Articles 34 to 40 and 43, the first paragraph of Article 44, Articles 99 and 101, Article 102(2), and Articles 103 to 110 and 113 to 116 of the Conditions of Employment; (c) concerning unemployment allowances: Articles 28a and 96 of the Conditions of Employment; (d) concerning the recovery of overpayments made under the provisions referred to in points (a) to (c) of this paragraph:  Article 85 of the Staff Regulations and Article 46 of Annex VIII to the Staff Regulations;  the second paragraph of Article 44, Article 45, Article 114(2) and Article 116 of the Conditions of Employment. 2. Until 31 December 2021, the PMO shall notify the appointing authority or the authority authorised to conclude contracts of the Council of any complaint received under Article 90(2) of the Staff Regulations or Articles 46 and 117 of the Conditions of Employment against a decision regarding a member of GSC staff taken under point (a) of paragraph 1 of this Article, and provide information regarding its intended response. If in an individual case the appointing authority or the authority authorised to conclude contracts of the Council so requests, the PMO shall relinquish the exercise of the powers delegated under paragraph 1 of this Article, and the appointing authority or the authority authorised to conclude contracts of the Council shall exercise its powers in such a case. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 13 May 2019. For the Council The President F. MOGHERINI (1) OJ L 56, 4.3.1968, p. 1. (2) OJ L 39, 16.2.2017, p. 4.